DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 11 and 12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Groups 1 and 2 and Group 3, Claims 11 and 12, share the same technical feature of two elongated members each extending along a longitudinal direction and made of materials having different coefficients of linear expansion; and an adhesive layer arranged between the two elongated members and extending along the longitudinal direction to join the two elongated members together, wherein the adhesive layer includes end portions in the longitudinal direction and a center portion in the longitudinal direction between the end portions, and thicknesses in the end portions are greater than a thickness in the center portion, which is taught by Tanaka as discussed below. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the claim recites “a thickness in each of the center region and the pair of outer edge regions is constant in the longitudinal direction.” This limitation can have two differing interpretations; 1) the thickness of the center region and pair of outer edge regions are a constant thickness, as both the center and outer edge regions have the same thickness throughout or 2) the thickness of the center region is constant at the center region and the thickness of the outer region has the same thickness throughout. Claims are found indefinite under Section 112(b) when they are “unclear” or “amenable to two or more plausible claim constructions.”  See Ex Parte Miyazaki, 2008 WL 5105055, 89 USPQ2d 1207, 1211–12 (PTAB Nov. 19, 2008) (Precedential)
Claim Rejections - 35 USC § 102
Claims 1, 2, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2012-144213).
Regarding Claim 1, Tanaka teaches a joined structure (Abstract) comprising one layer of steel and one layer of aluminum corresponding to two elongated joint surfaces that extend in a longitudinal direction, which have different coefficients of linear expansion, (Paragraph 0028, Fig. 3, Items 5 and 8) and an adhesive layer joining the two layers (Fig. 3, Item 14). Tanaka teaches the adhesive layer is arranged between the two layers/surfaces and includes end portions and a center portion between the end portions in this longitudinal direction. (Fig. 1-3). Tanaka teaches the thickness of the end portion is greater than the thickness in the center portion. (Fig. 2-3)

    PNG
    media_image1.png
    555
    694
    media_image1.png
    Greyscale

Regarding Claim 2, Tanaka teaches the thickness of the adhesive layer increases towards an outer side in the longitudinal direction from the center portion. (Fig. 2-3). 
Regarding Claim 3, Tanaka teaches the adhesive layer includes a center region including the center portion, and a pair of outer edge regions respectively extending toward outer sides in the longitudinal direction from boundary portions on two outer sides in the longitudinal direction of the center region and each including the end portion, and a thickness in the center region is constant in the longitudinal direction, and thicknesses in the pair of outer edge regions are respectively increased toward the outer sides in the longitudinal direction from the boundary portions between the center region and the outer edge regions. (Fig. 2).
Regarding Claim 8, Tanaka teaches an electrodeposition coating has been performed on the joined structure. (Fig. 2, Item 16; Paragraph 0028)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 for being unpatentable over Tanaka in further view of Kim et al. (US 2014/0159425).  
Regarding Claim 10, Tanaka teaches one joint surface is steel and the second joint can be aluminum, as discussed above. Tanaka does not teach one of the joint surfaces is made of resin material.
Kim teaches carbon fiber reinforced plastic has been replacing metal such as steel for car frame parts. (Paragraph 0003). Kim teaches CFRP has the advantage of being lighter weight. (Paragraph 0003). Therefore, it would have been obvious to one with ordinary skill in the art to substitute the steel joint of Tanaka with CFRP for a light weight joined structure. 

Response to Arguments
Applicant’s arguments have been full considered.
Rejections under Travis and Lestringant have been withdrawn after consideration of Applicant’s arguments.
Applicant argues that Tanaka teaches joint surfaces extend in a longitudinal direction that is different from the claimed invention, as Fig. 2 shows a perpendicular view rather than longitudinal. This argument is found unpersuasive, as orientations are relative. By considering the perpendicular view as the longitudinal direction as show in Fig. 2, Tanaka shows the joint and adhesive running in the claimed longitudinal direction. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 8:30am-3:30pm, 9:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781